Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
              Status of the Claims 
Claims 1-2 and 5-19 are pending and presented for examination on the merits.
Election/Restrictions
Applicant’s election without traverse of species of cancer (solid tumor and hematological cancers), inhibitor (compound A) and mutation (deletion) in the reply filed on February 16, 2021 is acknowledged.
The examiner contacted Applicant representative on March 22, 2021 to request a proper
election of specific cancer since the original election was not in compliance with the
restriction requirement mailed on December 28, 2020. Applicant’s representative elected
melanoma in the as-filed specification on March 22, 2021.
	Claims 3-4 and 20-23 are cancelled.
	Claims 1-2 and 5-19 are under examination in the instant office action.
Priority
Acknowledgment is made that the instant application entered national stage (371) of PCT/IB2017/057550 filed on November 30, 2017 which claims benefit to U.S. Provisional Application No. 62/428,780 filed on December 1, 2016.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on May 31, 2019 has been received and considered.
Claim Rejections - 35 USC § 112(b) and (d)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “if the level of the MTAP polynucleotide or polypeptide is decreased relative to a control” in lines 7-8.
Claim 2 recites “a decreased level of a MTAP polynucleotide or polypeptide relative to a control” in lines 5-6.
It is unclear whether the control is the level of the MTAP polynucleotide or polypeptide before administration of Type I  PRMT inhibitor or whether it is at the start of a new treatment cycle. 
For the purpose of compact prosecution the examiner is interpreting that the “control” is measured before administration of type I PRMT inhibitor. 
Claim 18 recites “wherein both a and b are determined” in lines 1-2.
It is unclear what are the metes and bounds of the claim, since steps a and b in claim 1 describes a step wherein the level of MTAP polynucleotide or polypeptide measured and the presence or absence of a mutation in MTAP and b are measured.
For purpose of compact prosecution the examiner is interpreting that step a and b have been determined in claim 1.
Clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim recites “The method of claim 1, wherein both a and b are determined.” In lines 1-2.
Claim 18 does not further limit the instantly claimed subject matter of claim 1. Claim 18 describes steps a and b are determined, however,  claim 1 describe that steps a and b are determined as well. Thus, claim 18 does not further limit the subject matter of claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chesworth et al. (WO2014/153226 A9) in view of Kryukov et al. (Science (2016), vol. 11, pp.351-365; ePub available on February 2016).
Chesworth et al. teaches compounds of formula I 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 pharmaceutical acceptable salts [entire document]. The compounds are useful in inhibiting arginine methyl transferase activity and treating arginine methyltransferases-mediated disorders [entire document]. The compounds are described as arginine methyltransferases (RMT) inhibitors [0058 and claim 65]. A methods of modulating gene expression or transcription in a cell are provided which comprise contacting a cell with an effective amount of a compound of Formula (I), or a pharmaceutically acceptable (e.g., because the subject has one or more mutations in an RMT substrate that causes an increase in methylation of the substrate with normal levels of RMT) [0007]. Methods of treating an RMT-mediated disorder (e.g., a PRMT1-, PRMT3-, CARM1-, PRMT6-, or PRMT8-mediated disorder) are provided which comprise administering to a subject suffering from an RMT-mediated disorder an effective amount of a compound described herein (e.g., a compound of Formula (I), or a pharmaceutically acceptable salt thereof, or a pharmaceutical composition thereof [0010]. The compounds described herein are useful for treating breast cancer, prostate cancer, lung cancer, colon cancer, bladder cancer, melanoma or leukemia [0010 and 0258]. Compounds described herein are also useful for the study of arginine methyltransferases in biological and pathological phenomena, the study of intracellular signal transduction pathways mediated by arginine methyltransferases, and the comparative evaluation of new RMT inhibitors [0011]. A "therapeutically effective amount" of a compound is an amount sufficient to provide a therapeutic benefit in the treatment of a condition or to delay or minimize one or more symptoms associated with the condition [0055]. A therapeutically effective amount of a compound means an amount of therapeutic agent, alone or in combination with other therapies, which provides a therapeutic benefit in the treatment of the condition [0055]. The term "therapeutically effective amount" can encompass an amount that improves overall therapy, reduces or avoids symptoms or causes of the condition, or enhances the therapeutic efficacy of another therapeutic agent [0055]. The term "methyltransferase" represents transferase class enzymes that are able to transfer a methyl group from a donor molecule to an acceptor molecule, e.g.,an amino acid residue of a protein or a nucleic base of a DNA molecule [0057]. The instantly claimed species 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 [compound 158]. The compounds inhibits an RMT {e.g., PRMTl, PRMT3, CARMl, PRMT6, and/or PRMT8) [00194]. The RMT is from a human [00194]. In certain, embodiments, a provided compound inhibits an RMT (e.g., PRMTl, PRMT3, CARMl,
PRMT6, and/or PRMT8) at an IC50 less than or equal to 1uM [00194]. It will be understood by one of ordinary skill in the art that the RMT can be wildtype, or any mutant or variant [00195]. The compound inhibits cell proliferation at an EC50 less than or equal to 0.1 μΜ [0195]. Methods encompass both inhibition of in vitro and in vivo RMT activity [00246]. In certain embodiments, the method is an in vitro method, e.g., such as an assay method [00246]. It will be understood by one of ordinary skill in the art that inhibition of an RMT does not necessarily require that all of the RMT be occupied by an inhibitor at once [00246]. In certain embodiments, a method of treatment is provided for a subject in need thereof comprising the steps of determining the presence of an RMT-mediated disorder or a gene mutation in the RMT gene and treating the subject in need thereof, based on the presence of a RMT-mediated disorder or gene mutation in the RMT gene with a therapy that includes the administration of a provided compound [00251]. In certain embodiments, the subject is a cancer patient [00251]. The compound or composition can be administered concurrently with, prior to, or subsequent to, one or more additional 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

or a pharmaceutically acceptable salt thereof,
wherein
X is N, Z is NR4, and Y is CR5; or
X is NR4, Z is N, and Y is CR5; or
X is CR5, Z is NR4, and Y is N; or
X is CR5, Z is N, and Y is NR4;
Rx is optionally substituted C1-4 alkyl or optionally substituted C3-4 cycloalkyl;
is a bond, -0-, -N(R )-, -S-, -C(O)-, -C(0)0-, -C(0)S-, -C(0)N(R )-, -
C(0)N(R )N(R )-, -OC(O)-, -OC(0)N(R )-, -NR C(0)-, -NR C(0)N(R )-, -
NR C(0)N(R )N(R )-, -NR C(0)0-, -SC(O)-, -C(=NR )-, -C(=NNR )-, -C(=NORA)-, -
C(=NR )N(R )-, -NR C(=NR )-, -C(S)-, -C(S)N(R )_, -NR C(S)-, -S(O)-, -OS(0) 2-, -
S(O) 2O-, -S0 2-, -N(R )SO2-, -SO2N(R )-, or an optionally substituted C1-6 saturated or
unsaturated hydrocarbon chain, wherein one or more methylene units of the hydrocarbon
chain is optionally and independently replaced with -0-, -N(R )_, -S-, -C(O)-, -C(0)0-, -
C(0)S-, -C(0)N(R )-, -C(0)N(R )N(R )-, -OC(O)-, -OC(0)N(R )-, -NR C(0)-, -
NR C(0)N(R )-, -NR C(0)N(R )N(R )-, -NR C(0)0-, -SC(O)-, -C(=NR )-, -C(=NNR )-,
-C(=NORA)-, -C(=NR )N(R )-, -NR C(=NR )-, -C(S)-, -C(S)N(R )-, -NR C(S)-, -S(O)-, -
OS(O)2-, -S(O) 20-, -SO2-, -N(R )SO2-, or -SO2N(R )-;
each RA is independently selected from the group consisting of hydrogen, optionally
substituted alkyl, optionally substituted alkenyl, optionally substituted alkynyl, optionally

optionally substituted heteroaryl, an oxygen protecting group when attached to an oxygen
atom, and a sulfur protecting group when attached to a sulfur atom;
each R is independently selected from the group consisting of hydrogen, optionally
substituted alkyl, optionally substituted alkenyl, optionally substituted alkynyl, optionally
substituted carbocyclyl, optionally substituted heterocyclyl, optionally substituted aryl,
optionally substituted heteroaryl, and a nitrogen protecting group, or an R and Rw on the
same nitrogen atom may be taken together with the intervening nitrogen to form an optionally
substituted heterocyclic ring; 
Rw is hydrogen, optionally substituted alkyl, optionally substituted alkenyl, optionally
substituted alkynyl, optionally substituted carbocyclyl, optionally substituted heterocyclyl,
optionally substituted aryl, or optionally substituted heteroaryl; provided that when i is a
bond, Rw is not hydrogen, optionally substituted aryl, or optionally substituted heteroaryl;
R is hydrogen, C1-4 alkyl, or C3_4 cycloalkyl; R4 is hydrogen, optionally substituted C1-6 alkyl, optionally substituted C2 -6 alkenyl, optionally substituted C2-6 alkynyl, optionally substituted C3-7 cycloalkyl, optionally substituted 4- to 7-membered heterocyclyl; or optionally substituted C1-4 alkyl-Cy; Cy is optionally substituted C3-7 cycloalkyl, optionally substituted 4- to 7-membered heterocyclyl, optionally substituted aryl, or optionally substituted heteroaryl; and
R5 is hydrogen, halo, -CN, optionally substituted C1-4 alkyl, or optionally substituted
C3 -4 cycloalkyl; wherein, and unless otherwise specified, heterocyclyl or heterocyclic refers to a radical of a 3-10 membered non-aromatic ring system having ring carbon atoms and 1-4 ring heteroatoms, wherein each heteroatom is independently selected from nitrogen, oxygen, and sulfur; carbocyclyl or carbocyclic refers to a radical of a non-aromatic cyclic hydrocarbon
group having from 3 to 10 ring carbon atoms and zero heteroatoms in the non-aromatic ring
system; aryl refers to a radical of a monocyclic or polycyclic aromatic ring system having 6-
14 ring carbon atoms and zero heteroatoms provided in the aromatic ring system; and

aromatic ring system having ring carbon atoms and 1-4 ring heteroatoms provided in the
aromatic ring system, wherein each heteroatom is independently selected from nitrogen,
oxygen and sulfur [claim 1]. The compound of claim 1, wherein the compound is of Formula (II):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

or a pharmaceutically acceptable salt thereof [claim 2]. The compound of any one of claims 1-5, wherein –L1-Rw is optionally substituted carbocyclyl [claim 6]. 

	Chesworth et al. does not teach explicitly determining the level of 5-Methylthioadenosine phosphorylase (MTAP) polynucleotide or polypeptide [claim 1], the presence or absence of a mutation in MTAP in a sample from the human, if the level of the MTAP polynucleotide or polypeptide is decreased relative to a control or if a mutation in MTAP polynucleotide or polypeptide is present [claim 1], the sample  comprises a cancer cell [claim 11], wherein the decreased level MTAP polynucleotide or polypeptide or the mutation in MTAP increases the level of methylthioadenosine (MTA) in a the cancer cell such that the activity of the protein arginine methyltransferases 5 (PRMT5) is inhibited [claim 16], wherein the decreased level of MTAP polynucleotide or polypeptide or the mutation in MTAP in the cancer cell increases sensitivity of the cancer cell to the Type 1 PRMT inhibitor [claim 17] and both a and b are determined [claim 18]. 
	Kryukov et al. teaches MTAP deletion confers enhanced dependency on the arginine methyltransferases PRMT5 in human cancer cells [entire document]. The gene encoding 
50 values (concentrations of inhibitor that led to a 50% reduction in viability) for MTAP− cell lines treated with MTA or EPZ015666 were generally lower than IC50 values for isogenic MTAP+ lines, consistent with our findings from genetic depletion of PRMT5 [p.4-5, [para.4 and para.1]. Our findings suggest that MTAP loss leads to increased intracellular MTA, which in turn inhibits PRMT5 activity and confers heightened susceptibility to further depletion of PRMT5 [p.5, para.3]. We discovered that loss of the enzyme methylthioadenosine phosphorylase (MTAP) confers a selective dependence on protein arginine methyltransferases 5 (PRMT5) and it is binding partner WDR77 [abstract and p.5, para 3].
prima facie obvious to develop a method of treating cancer (melanoma) in a human or inhibiting proliferation of a cancer cell in a human by administrating an effective amount of compound A because Chesworth et al. taught a method of treating a proliferation disorder (melanoma) by administering a therapeutically effective amount of the instantly claimed compound. Further, Chesworth et al. taught that the instantly claimed compound and genus of compounds of formula I are consider inhibitors of arginine methyl transferase activity and can treat arginine methyltransferases-mediated disorders including several cancers both in vivo and in vitro. In addition, Chesworth et al. taught compound inhibits cell proliferation at an EC50 less than or equal to 0.1 μΜ and methods encompass both inhibition of in vitro and in vivo RMT (arginine methyltransferases) activity. Motivation to use the methods of Chesworth et al. would have resulted from the fact that it teaches methods of treating cancer by administering the instantly claimed compound and discloses the biochemical mechanism of inhibition thereby treating the cancer. 
	In regards to the limitation wherein determining the level of 5-Methylthioadenosine phosphorylase (MTAP) polynucleotide or polypeptide [claim 1], the presence or absence of a mutation in MTAP in a sample from the human, if the level of the MTAP polynucleotide or polypeptide is decreased relative to a control or if a mutation in MTAP polynucleotide or polypeptide is present as recited in claims 1 and 18. Chesworth et al. taught methods of treating cancer (melanoma) by administering a therapeutically effective amount of compound A. In addition, Chesworth et al. taught that the instantly biochemical mechanism of inhibition is via arginine methyl transferase activity and the compounds are consider inhibitors of arginine methyltransferases activity. Further, the methods of Chesworth et al. include a method of treatment is provided for a subject in need thereof comprising the steps of determining the presence of an RMT-mediated disorder or a gene mutation in the RMT gene and treating the subject in need thereof, based on the presence of a RMT-mediated disorder or gene mutation in et al. teaches an increased intracellular concentrations of methylthioadenosine (MTA; the metabolite cleaved by MTAP) in cells harboring MTAP deletions. MTAP deletion confers enhanced dependency on the arginine methyltransferases PRMT5 in human cancer cells Furthermore, MTA specifically inhibited PRMT5 enzymatic activity. The skilled artisan would have been motivated to measure the levels of MTAP and MTAP mutations because Chesworth et al. taught a method of determining the presence of mutations in arginine methyltransferases disorders (cancer) and Kryukov et al. establishes that patients with melanoma and other cancer show MTAP deletion. Further, Kryukov et al. taught that increased intracellular concentrations of methylthioadenosine (metabolite of MTAP) in cells harboring MTAP deletions. Thus, the skilled artisan would have had motivation to measure the level of 5-MTAP and assess whether the patient has a mutation in MTAP because it is associated with melanoma cancer and other cancers. Motivation to measure the MTAP levels and assess whether the patients of Chesworth et al. have a MTAP deletion would have resulted from Chesworth et al. because Chesworth et al.  taught a method of treating RMS related disorders (melanoma and cancers) and determining the presence of mutations in arginine methyltransferases. Further, Kryukov et al. demonstrates that melanoma and other cancer harbor MTAP deletions. From the teachings of Chesworth et al. and Kryukov et al. the skilled artisan would have had motivation to measure 5-MTAP levels and identifying whether the patients has a harbors a mutation in the MTAP since both Chesworth et al. and Kryukov et al. discloses methods of identifying the patients and the importance in selecting a treatment for patients harboring mutations. It worth to note that the methods of Chesworth et al. are directed to patients/subjects that are identified with absence or presence of a mutation rendering obvious the instantly claimed method. 
	In regards to the limitation wherein the decreased level MTAP polynucleotide or polypeptide or the mutation in MTAP increases the level of methylthioadenosine (MTA) in the cancer cell such that the activity of the protein arginine methyltransferases 5 (PRMT5) is et al. taught a method of treating a proliferation disorder (melanoma) by administering a therapeutically effective amount of the instantly claimed compound and determining the presence of an RMT-mediated disorder or a gene mutation in the RMT gene and treating the subject in need thereof. Kryukov et al. teaches an increased intracellular concentrations of methylthioadenosine (MTA; the metabolite cleaved by MTAP) in cells harboring MTAP deletions. Furthermore, MTA specifically inhibited PRMT5 enzymatic activity. Motivation to expect that the subjects of Chesworth et al. would have had a mutation in the MTAP would have resulted from Chesworth et al. since it teaches determining mutations in RMT gene and Kryukov et al. establishes that presence of MTAP deletion in several cancer cells including melanoma. Further, Kryukov et al. discover that the correlation between an increased in intracellular concentrations of MTA in cells harboring MTAP deletions. Further, Kryukov et al. concludes that MTA inhibits PRMT5 enzymatic activity. Thus, the skilled artisan would have understood from the Chesworth et al. in view of Kryukov et al. that the subjects of Chesworth et al. can have a mutation in the MTAP showing an increased in MTA and thus, it would have resulted in PRMT5 activity inhibition. 
 In regards to the limitation wherein the decreased level of MTAP polynucleotide or polypeptide or the mutation in MTAP in the cancer cell increases sensitivity of the cancer cell to the Type 1 PRMT inhibitor as recited in claim 17. Chesworth et al. taught an active step of administering compound A to a patient population having melanoma and harboring mutations in the RMT gene. Since the same compound is administer to the same patient population then the resultant effect must occur. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.02 (I).
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Chesworth et al.  in view of Kryukov et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-8, 10-16, 19-20, 22-25 and 28 of copending Application No. 16/464,439(reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘439 are drawn to a method of treating cancer by administering a combination of a Type I protein arginine methyltransferases (Type I PRMT) inhibitor and a Type II protein arginine methyltransferase (Type II PRMT) inhibitor [claim 1]. The combination of claim 1, wherein the Type I PRMT inhibitor is Compound A:  
    PNG
    media_image5.png
    180
    206
    media_image5.png
    Greyscale
or a pharmaceutically acceptable salt thereof [claim 7]. A method of treating cancer in a human in need thereof, the method comprising administering to the human a combination of claim 1, together with at least one of: a pharmaceutically acceptable carrier and a pharmaceutically acceptable diluent, thereby treating the cancer in the human [claim 12 and 24]. The method 
The specification discloses that the combination can include additional anti-neoplastic agents [p. 58]. 
Co-pending ‘439 does not teach determining the level of 5-Methylthioadenosine phosphorylase (MTAP) polynucleotide or polypeptide [claim 1], the presence or absence of a mutation in MTAP in a sample from the human, if the level of the MTAP polynucleotide or polypeptide is decreased relative to a control or if a mutation in MTAP polynucleotide or polypeptide is present [claim 1], the sample  comprises a cancer cell [claim 11], wherein the decreased level MTAP polynucleotide or polypeptide or the mutation in MTAP increases the level of methylthioadenosine (MTA) in a the cancer cell such that the activity of the protein arginine methyltransferases 5 (PRMT5) is inhibited [claim 16], wherein the decreased level of MTAP polynucleotide or polypeptide or the mutation in MTAP in the cancer cell increases sensitivity of the cancer cell to the Type 1 PRMT inhibitor [claim 17] and both a and b are determined [claim 18]. 
Kryukov et al. teaches MTAP deletion confers enhanced dependency on the arginine methyltransferases PRMT5 in human cancer cells [entire document]. The gene encoding 
 methylthioadenosine phosphorylase (MTAP) is ubiquitously expressed in normal tissues (fig. S1). However, homozygous deletion of MTAP occurs frequently in cancer due to its proximity to CDKN2A, one of the most commonly deleted tumor suppressor genes (Fig. 1A) (1-7). For example, MTAP is deleted in 40% of glioblastomas; 25% of melanomas, urothelial carcinomas, and pancreatic adenocarcinomas; and 15% of non-small cell lung carcinomas (NSCLC) (8). MTAP cleaves methylthioadenosine (MTA) to generate precursor substrates for methionine and adenine salvage pathways [p.1, para 2]. We observed more than 100-fold selectivity for MTA against both PRMT5 and PRMT5/WDR77 activity compared to all other profiled methyltransferases, consistent with the hypothesis that PRMT5 function is selectively vulnerable 
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a method of treating melanoma by administering a therapeutically effective amount of compound A in combination with additional anti-neoplastic agents because co-pending ‘439 taught a method of treating cancer (melanoma) by administering a therapeutically effective amount of compound A in combination with an anti-neoplastic agents. 
In regards to the limitation wherein determining the level of 5-Methylthioadenosine phosphorylase (MTAP) polynucleotide or polypeptide [claim 1], the presence or absence of a mutation in MTAP in a sample from the human, if the level of the MTAP polynucleotide or polypeptide is decreased relative to a control or if a mutation in MTAP polynucleotide or et al. teaches an increased intracellular concentrations of methylthioadenosine (MTA; the metabolite cleaved by MTAP) in cells harboring MTAP deletions. Furthermore, MTA specifically inhibited PRMT5 enzymatic activity. The skilled artisan would have been motivated to measure the levels of MTAP and MTAP mutations because Co-pending ‘439 taught a method of treating melanoma by administering compound A  and establishes the biochemical pathway of treatment (Type I PRMT inhibition) and Kryukov et al. establishes that patients with melanoma and other cancer show MTAP deletion. Further Kryukov et al. taught that increased intracellular concentrations of methylthioadenosine (metabolite of MTAP) in cells harboring MTAP deletions. Thus, the skilled artisan would have had motivation to measure the level of 5-MTA and assess whether the patient has a mutation in MTAP because it is associated with melanoma cancer as taught by Kryukov et al. Motivation to measure the MTAP levels and assess whether the patients of co-pending ‘439 have a MTAP deletion would have resulted from co-pending ‘439 because co-pending ‘439 taught a method of treating melanoma and Kryukov et al. establishes that MTAP deletion is associated with melanoma. 
	In regards to the limitation wherein the decreased level MTAP polynucleotide or polypeptide or the mutation in MTAP increases the level of methylthioadenosine (MTA) in the cancer cell such that the activity of the protein arginine methyltransferases 5 (PRMT5) is inhibited as recited in claim 16. Co-pending ‘439 taught methods of treating cancer (melanoma) by administering a therapeutically effective amount of compound A in combination with anti-neoplastic agents. In addition, co-pending ‘439 taught that the instantly biochemical mechanism of inhibition is via arginine methyl transferase activity. Kryukov et al. teaches an increased intracellular concentrations of methylthioadenosine (MTA; the metabolite cleaved by MTAP) in et al. establishes that presence of MTAP deletion in several cancer cells including melanoma. Further, Kryukov et al. discover that the correlation between an increased in intracellular concentrations of MTA in cells harboring MTAP deletions. Concluding that MTA inhibits PRMT5 enzymatic activity. Thus, the skilled artisan would have understood from the co-pending ‘439 in view of Kryukov et al. that the subjects of co-pending ‘439 can have a mutation in the arginine methyltransferases domain showing an increased in MTA and thus, it would have resulted in PRMT5 inhibition. 
 In regards to the limitation wherein the decreased level of MTAP polynucleotide or polypeptide or the mutation in MTAP in the cancer cell increases sensitivity of the cancer cell to the Type 1 PRMT inhibitor as recited in claim 17. Co-pending ‘439 taught an active step of administering compound A to a patient population having melanoma. Since the same compounds is administer to the same patient population then the resultant effect must occur. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.02 (I).
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of co-pending ‘439  in view of Kryukov et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because a combination of a Type I protein arginine methyltransferases (Type I PRMT) inhibitor and an immuno-modulatory agent selected from: an anti-PD-1 antibody or antigen binding fragment thereof, an anti-PDL1 antibody or antigen binding fragment thereof, and an anti-0X40 antibody or antigen binding fragment thereof [claim 1]. The combination of claim 1, wherein the Type I PRMT inhibitor is Compound A:  
    PNG
    media_image5.png
    180
    206
    media_image5.png
    Greyscale
or a pharmaceutically acceptable salt thereof [claims 6, 13 and 15]. A method of treating cancer in a human in need thereof, the method comprising administering to the human a combination of  claim 1, together with at least one of: a pharmaceutically acceptable carrier and a pharmaceutically acceptable diluent, thereby treating the cancer in the human [claim 16]. The method of claim 24, wherein the cancer is a solid tumor, melanoma, or colon cancer [claim 35].
Co-pending ‘349 does not teach determining the level of 5-Methylthioadenosine phosphorylase (MTAP) polynucleotide or polypeptide [claim 1], the presence or absence of a mutation in MTAP in a sample from the human, if the level of the MTAP polynucleotide or polypeptide is decreased relative to a control or if a mutation in MTAP polynucleotide or polypeptide is present [claim 1], the sample  comprises a cancer cell [claim 11], wherein the decreased level MTAP polynucleotide or polypeptide or the mutation in MTAP increases the level of methylthioadenosine (MTA) in a the cancer cell such that the activity of the protein 
Kryukov et al. teaches MTAP deletion confers enhanced dependency on the arginine methyltransferases PRMT5 in human cancer cells [entire document]. The gene encoding 
 methylthioadenosine phosphorylase (MTAP) is ubiquitously expressed in normal tissues (fig. S1). However, homozygous deletion of MTAP occurs frequently in cancer due to its proximity to CDKN2A, one of the most commonly deleted tumor suppressor genes (Fig. 1A) (1-7). For example, MTAP is deleted in 40% of glioblastomas; 25% of melanomas, urothelial carcinomas, and pancreatic adenocarcinomas; and 15% of non-small cell lung carcinomas (NSCLC) (8). MTAP cleaves methylthioadenosine (MTA) to generate precursor substrates for methionine and adenine salvage pathways [p.1, para 2].  We observed more than 100-fold selectivity for MTA against both PRMT5 and PRMT5/WDR77 activity compared to all other profiled methyltransferases, consistent with the hypothesis that PRMT5 function is selectively vulnerable to elevated MTA concentrations [p.4, para.3]. Furthermore, we demonstrate that MTA is a SAM-competitive inhibitor of PRMT5 [p.4, para.3].  We identified two inhibitors with distinct PRMT5 binding sites: the metabolite MTA itself and EPZ015666, a potent peptide-competitive and SAM-cooperative inhibitor with >10,000-fold specificity against PRMT5 relative to other methyltransferases (32). We tested the ability of these inhibitors to selectively impair viability of parental MTAP− cell lines compared to isogenic lines expressing MTAP, as well as parental MTAP+ cell lines compared to isogenic CRISPR-mediated MTAP knockout lines (fig. S9). Among the 11 isogenic cell line pairs assayed, the IC50 values (concentrations of inhibitor that led to a 50% reduction in viability) for MTAP− cell lines treated with MTA or EPZ015666 were generally lower than IC50 values for isogenic MTAP+ lines, consistent with our findings from genetic depletion of PRMT5 [p.4-5, [para.4 and para.1]. Our findings suggest that MTAP loss 
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a method of treating melanoma by administering a therapeutically effective amount of compound A in combination with additional anti-neoplastic agents because co-pending ‘349 taught a method of treating cancer by administering a therapeutically effective amount of compound A in combination with and an immuno-modulatory agent selected from: an anti-PD-1 antibody or antigen binding fragment thereof, an anti-PDL1 antibody or antigen binding fragment thereof, and an anti-0X40 antibody or antigen binding fragment thereof. 
In regards to the limitation wherein determining the level of 5-Methylthioadenosine phosphorylase (MTAP) polynucleotide or polypeptide [claim 1], the presence or absence of a mutation in MTAP in a sample from the human, if the level of the MTAP polynucleotide or polypeptide is decreased relative to a control or if a mutation in MTAP polynucleotide or polypeptide is present as recited in claims 1 and 18. Co-pending ‘349 taught methods of treating cancer (melanoma) by administering a therapeutically effective amount of compound A in combination with anti-neoplastic agents. In addition co-pending ‘349 taught that the instantly biochemical mechanism of inhibition is via arginine methyl transferase activity. Kryukov et al. teaches an increased intracellular concentrations of methylthioadenosine (MTA; the metabolite cleaved by MTAP) in cells harboring MTAP deletions. Furthermore, MTA specifically inhibited PRMT5 enzymatic activity. The skilled artisan would have been motivated to measure the levels of MTAP and MTAP mutations because co-pending ‘349 taught a method of treating melanoma by administering compound A  and establishes the biochemical pathway of treatment (Type I et al. establishes that patients with melanoma and other cancer show MTAP deletion. Further Kryukov et al. taught that increased intracellular concentrations of methylthioadenosine (metabolite of MTAP) in cells harboring MTAP deletions. Thus, the skilled artisan would have had motivation to measure the level of 5-MTA and assess whether the patient has a mutation in MTAP because it is associated with melanoma cancer and other cancers from Kryukov et al. Motivation to measure the MTAP levels and assess whether the patients of co-pending ‘349 have a MTAP deletion would have resulted from co-pending ‘349 because co-pending ‘349 taught a method of treating melanoma by administering the instantly claimed compound and Kryukov et al. establishes that MTAP deletion is associated with melanoma. 
	In regards to the limitation wherein the decreased level MTAP polynucleotide or polypeptide or the mutation in MTAP increases the level of methylthioadenosine (MTA) in the cancer cell such that the activity of the protein arginine methyltransferases 5 (PRMT5) is inhibited as recited in claim 16. Co-pending ‘349 taught methods of treating cancer (melanoma) by administering a therapeutically effective amount of compound A in combination with anti-neoplastic agents. In addition, co-pending ‘349 taught that the instantly biochemical mechanism of inhibition is via arginine methyl transferase activity. Kryukov et al. teaches an increased intracellular concentrations of methylthioadenosine (MTA; the metabolite cleaved by MTAP) in cells harboring MTAP deletions. Furthermore, MTA specifically inhibited PRMT5 enzymatic activity. Motivation to expect that the subjects of co-pending ‘349 would have had a mutation in the MTAP would have resulted from the fact that Kryukov et al. establishes that presence of MTAP deletion in several cancer cells including melanoma. Further, Kryukov et al. discover that the correlation between an increased in intracellular concentrations of MTA in cells harboring MTAP deletions. Concluding that MTA inhibits PRMT5 enzymatic activity. Thus, the skilled artisan would have understood from the co-pending ‘349 in view of Kryukov et al. that the 
 In regards to the limitation wherein the decreased level of MTAP polynucleotide or polypeptide or the mutation in MTAP in the cancer cell increases sensitivity of the cancer cell to the Type 1 PRMT inhibitor as recited in claim 17. Co-pending ‘349 taught an active step of administering compound A to a patient population having melanoma harboring mutations in the RMT domain. Since the same compounds is administer to the same patient population then the resultant effect must occur. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.02 (I).
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of co-pending ‘349  in view of Kryukov et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Rejection of claims 1-2 and 5-19 is proper.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAINA D MATOS NEGRON/            Primary Examiner, Art Unit 1627